Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Liebovitz on March 11, 2021.


The application has been amended as follows:

2 (Currently Amended).  The method of claim 1, wherein
the first frequency is 60MHz,
the second frequency is 2MHz,
and the third frequency is 400kHz.


the first frequency is 60MHz,
the second frequency is 9.8MHz, and
the third frequency is 400kHz.

7 (Currently Amended). The method of claim 1, wherein
the first frequency is 60MHz,
the second frequency is 2MHz to 9.8MHz, and
the third frequency is 400kHz.

10 (Currently Amended). The method of claim 8, wherein the DC power is pulsed, with the initial application of the DC power occurring after at least a half cycle of the first RF power.

20 (Currently Amended). The method of claim 18, wherein the DC power is pulsed, with the initial application of the DC power occurring after at least a half cycle of the first RF power.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a plasma etching process in which three .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716